   Case 2:19-mj-00408-LRL Document 1 Filed 07/17/19 Page 1 of 2 PageID# 1


                                                                       FILED
                   IN THE   UNITED STATES    DISTRICT COURT


                   FOR THE EASTERN   DISTRICT OF VIRGINIA             JUL 1 7 2019

                              NORFOLK   DIVISION
                                                               CLERK. U.S. DiSTRtCT COURT
                                                                      NORFOLK, VA
UNITED STATES OF AMERICA


      V.                                    Case No.
                                            Court Date: September 12, 2019
HERVE T. OWENS




                             CRIMINAL INFORMATION


                                  COUNT ONE
                  (Misdemeanor)-Violation Notice No. 6118278

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 30, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, in the Eastern District of Virginia, the

defendant, HERVE T. OWENS, did unlawfully, knowingly, and intentionally

possess marijuana, a Schedule I controlled substance.

      (In violation of Title 21, United States Code, Section 844.)

                                  COUNT TWO
                  (Misdemeanor)-Violation Notice No. 6118279

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 30, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, in the Eastern District of Virginia, the

defendant, HERVE T. OWENS, did willfully violate a defense property security

regulation: Chief of Naval Operations Instruction 5530.14E, to wit:

Transporting and introducing a firearm and machete onboard a United States

Navy installation without proper authorization.

      (In violation of Title 50, United States Code, Section 797 and Chief of
Naval Operations Instruction 5530.14E).
Case 2:19-mj-00408-LRL Document 1 Filed 07/17/19 Page 2 of 2 PageID# 2
